Citation Nr: 9901746	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-09 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver or recovery of a debt stemming from the 
overpayment of improved death pension benefits, including the 
question of whether such debt was properly created and/or 
correctly calculated.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Wulf, Associate Counsel


INTRODUCTION

The veteran, who died in March 1982, served on active duty 
from January 1943 until December 1945.  The appellant in this 
matter is the veterans widow.

This appeal arises from decisions rendered in April and July 
1994 by the Committee on Waivers and Compromises (Committee) 
of the Nashville, Tennessee Regional Office (RO).  By its 
April 1994 decision, the Committee declined to grant the 
appellant waiver of recovery of a $3,773 debt she had accrued 
between December 1992 and October 1993 as a result of her 
failure to report her receipt of social security benefits.  
By its July 1994 decision, the Committee declined to grant a 
waiver of recovery of an additional debt of $8,102 that was 
created when the RO received information revealing that the 
appellant had, in fact, been receiving (and failing to 
report) social security benefits since April 1991.  Thus, 
this second overpayment was created for the period beginning 
in April 1991 and ending in December 1992.  By both its April 
and July 1994 decisions, the Committee declared that waiver 
was precluded because the appellant had acted fraudulently in 
failing to report her receipt of social security benefits.  
For her part, the appellant has indicated that she did not 
report social security benefits in a more timely fashion 
because she had not been apprised by the Social Security 
Administration of the amount of her social security 
benefit(s).

In November 1996, the RO determined to reduce the appellants 
$3,773 overpayment to $271 on the basis of additional medical 
expense information the appellant had submitted.  In June 
1997, the Board of Veterans Appeals (Board) remanded the 
appellants claim for further development.  In so doing, the 
Board observed that the additional medical expense 
information submitted by the appellant, and based upon which 
the RO had determined to reduce the amount of the appellants 
smaller overpayment from $3,773 to $271, appeared to cover 
not only the period for which the $3,773 overpayment had been 
created (i.e. December 1992 through October 1993) but also 
the period for which the appellants larger, $8,102 
overpayment had been created (i.e. April 1991 through 
December 1992).  The Board observed also that, in the 
mistaken belief that the question of entitlement to waiver 
was in appeal status for only the smaller overpayment, the RO 
had undertaken to adjust only that overpayment upon receipt 
of the appellants additional medical expense information.  
The Board noted, however, that the appellant could be deemed 
to have appealed both the Committees decision to deny waiver 
of the smaller overpayment initially set at $3,773 as well as 
its decision to deny waiver of the larger overpayment of 
$8,102.  The Board declared that, therefore, and because the 
appellant could be said to have raised the question of 
whether the total amount of her indebtedness had been 
properly created and/or calculated, it would be necessary for 
the RO to recalculate the appellants total debt.

The Board instructed also that, once the RO had adjudicated 
the question of the creation/calculation of the appellants 
debt, the ROs Committee on Waivers and Compromises could 
readjudicate the appellants request for waiver of recovery 
of any debt that had been found by the RO to exist.  The 
Board noted, in this regard, that, because the appellants 
most recent Financial Status Report had been submitted in 
January 1994, the RO should ask the appellant to complete a 
new Report.

In August 1998, having apparently completed an audit of the 
appellants improved death pension account, the RO advised 
the appellant that her pension award was being adjusted 
because she had previously [been] paid an erroneous 
amount.  As a result of these adjustments, the amount of 
the appellants debt was noted, by letter issued August 20, 
1998, to have been lowered to $6,309.  Interestingly and 
somewhat confoundingly, the RO, by a supplemental statement 
of the case it issued on August 31, 1998, indicated that it 
was denying waiver of recovery of death pension debt in 
the total amount of $11,875.



REMAND

As was noted above, the RO has recently provided two 
different figures ($6,309 and $11,875) for the total amount 
of the appellants debt.  In view of this seeming confusion, 
and because the Board is experiencing difficulty in 
evaluating the several pages of handwritten notes that appear 
to constitute the ROs paid and due audit of the 
appellants improved death pension account, further 
development is in order.  This development will entail the 
preparation of a comprehensive (and somewhat more 
comprehensible) paid and due audit.  Additionally, the 
appellant should be provided another opportunity to submit a 
current Financial Status Report along with any information 
that might bear upon the question of the propriety of the 
creation/calculation of her debt.  Finally, the appellant 
should be asked to provide any reasons she might have for her 
failure to have submitted information concerning her receipt 
of social security benefits during the period(s) for which an 
overpayment has been created.

In view of the foregoing discussion, this case is REMANDED 
for the following:

1.  The RO should request that the 
appellant submit a current Financial 
Status Report (VA Form 5655) and that she 
provide thereon a complete accounting of 
all assets, income, and expenses.  The RO 
is advised that ONLY ONE Financial Status 
Report (reflecting the appellants 
CURRENT financial situation) need be 
submitted by the appellant.

2.  The RO should ask the appellant to 
submit any additional information that 
might bear upon the question of the 
propriety of the creation and/or 
calculation of her debt or upon the 
question of her entitlement to a waiver 
of any indebtedness.  With regard to the 
question of her entitlement to waiver, 
the appellant should be asked to provide 
any reasons she might have for having 
failed to report the receipt of social 
security benefits during the period(s) 
for which her debt has been created.

3.  Following completion of the above-
referenced development, the RO should 
undertake a comprehensive review of the 
appellants improved death pension 
account and should issue a thoroughly 
detailed report on the issue of the 
propriety of the creation/calculation of 
the debt it has recently indicated to be 
in the amount of $6,309 or $11,875.  In 
this regard, the RO should set forth what 
it has determined to constitute the 
period(s), i.e. the dates, during which 
any overpayment was created.  Also in 
this regard, the RO should recalculate 
the total amount of any indebtedness the 
appellant may have accrued during the 
entire period beginning in April 1991 and 
ending in October 1993.  Additionally, 
the RO should indicate whether it has 
deemed any portion(s) of an overpayment 
to have been accrued during any other 
period(s) of time (i.e. during any period 
prior to April 1991 or after October 
1993) and should recalculate any such 
portion(s) of overpayment.  In all cases, 
the RO should set forth in detail the 
bases for its calculations.  
Specifically, the RO should set forth the 
appellants countable income for all 
applicable periods and should provide 
details as to how, precisely, it arrived 
at the countable income figures, 
noting all pieces of income, all 
medical expenses, and any other factors 
that have been utilized in calculating 
the appellants countable income.  The RO 
should also note (and, if possible, 
supply documentation for) all sources 
from which income information, medical-
expense information, and any other 
applicable information has been gleaned.  
Thereafter, the RO should set forth the 
amounts of pension the appellant was 
actually paid for all periods of any 
overpayment and the amounts of pension he 
was actually due for these periods.  The 
RO should provide supporting 
documentation for all amounts it has 
deemed the appellant to have actually 
been paid for the period(s) of any 
overpayment.  The appellant should be 
informed of the ROs determination as to 
the creation and/or calculation of any 
indebtedness and should be apprised of 
her appellate rights as they pertain to 
such determination.

4.  If an overpayment of benefits 
remains, the RO should forward this 
matter to the Committee for 
readjudication of the appellants 
application for a waiver of recovery of 
the entire amount of her indebtedness.  
In readjudicating this matter, the 
Committee should take into account any 
additional evidence provided by the 
appellant and should, if appropriate, 
apply the principles of equity and good 
conscience as they are set forth at 
38 C.F.R. § 1.965 (1998).  If all 
benefits requested are not granted, the 
case, upon completion of the usual 
adjudicative procedures, should be 
returned (along with any applicable 
Income Verification Match folder that may 
exist) to the Board for further review.

5. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 2 -
